Citation Nr: 0018102	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.  He died in November 1996.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This issue was remanded by the Board in July 1999 to obtain 
additional medical evidence.  The appellant failed to respond 
to a letter requesting that she complete an Authorization And 
Consent To Release Information To The Department of Veterans 
Affairs, VA Form 4142 which was sent to her last known 
address.  Accordingly, no additional medical evidence could 
be obtained and the claim was returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran died as a result of arteriosclerotic heart 
disease.

2.  There is no competent medical evidence of record that the 
veteran had arteriosclerotic heart disease or other cardio-
vascular disease during service.

3.  There is no competent evidence showing a nexus between 
the veteran's arteriosclerotic heart disease and any disease 
or injury during military service.

4.  The medical evidence does not show that a service 
connected disability caused or contributed to cause his 
death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his lifetime the veteran established entitlement to 
service connection for residuals of cerebrospinal meningitis 
which had been rated as 10 percent disabling since 1946, 
residuals of a residuals of a gunshot wound of the right 
external malleolus which had been rated as 10 percent 
disabling since 1946 and residuals of pneumonia with 
pleuritic adhesions which had been rated as zero percent 
disabling since 1946.  The official certificate of death 
shows that the veteran died in November 1996.  The cause of 
death was reported to be arteriosclerotic heart disease.  No 
underlying or contributing causes of death were reported on 
the death certificate.

Service medical records reveal no evidence of cardiovascular 
disease and none was shown on the veteran's separation 
examination in January 1946.  Service medical records reveal 
do show that the veteran was treated for epidemic 
cerebrospinal meningitis, acute lobar pneumonia, acute 
dermatitis and nasopharyngitis.  No evidence of 
cardiovascular disease was shown on VA examination in May 
1948.

The earliest evidence of cardiovascular disease in the record 
is in the early 1990's.  a clinical note dated in May 1993 
indicates that the veteran had a normal cardiac 
catheterization in 1980.

The threshold question to be answered in this case with 
regard to the issue of entitlement to service connection for 
the cause of the veteran's death is whether the appellant has 
presented a well-grounded claim; that is, one which is 
plausible.  If she has not presented a well-grounded claim, 
her appeal must fail and there is no duty to assist her 
further in the development of her claim because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1996); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  For reasons set forth below, the Board 
finds that the appellant's claim with regard to that issue is 
not well-grounded.

To establish service connection for the cause of the 
veteran's death the appellant must show that a service 
connected disability caused or contributed to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  In the case of cardiovascular 
disease, it may be presumed to have been incurred in service 
if it was manifest to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  There must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(b) (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

In this case the cause of the veteran's death was 
arteriosclerotic heart disease.  Neither arteriosclerotic 
heart disease nor any other cardiovascular disease was shown 
during service or within one year after the veteran's 
separation from service.  None of the disabilities for which 
the veteran was service connected was shown to have caused 
the veteran's arteriosclerotic heart disease or to have 
otherwise contributed to cause his death.  Accordingly, it is 
the decision of the Board that the appellant has failed to 
submit competent medical evidence to the effect that the 
claim is "plausible" or "possible" and that, therefore his 
claim is not well grounded.  Grottveit v. Brown, 5 Vet.App. 
91 (1993).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

